Citation Nr: 1644295	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  14-20 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable disability evaluation for the service-connected bilateral hearing loss from August 4, 2011 to June 15, 2015, and a rating higher than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from January 1950 to January 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York, which granted service connection for bilateral hearing loss and assigned a noncompensable evaluation. 

In December 2014 the Board remanded the appeal for additional development, which has been completed.  The Board finds that the Agency of Original Jurisdiction (AOJ) complied with the remand directives and an additional remand is unnecessary pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).

By a rating decision in June 2015 the disability rating for bilateral hearing loss was increased to 10 percent effective June 15, 2015.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From August 4, 2011 to June 15, 2015, the Veteran's bilateral hearing loss was manifested by impairment of auditory acuity that is noncompensably disabling.  

2.  Effective June 15, 2015, the Veteran's bilateral hearing has been manifested by Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss prior to June 15, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2015). 

2.  Effective June 15, 2015, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The current claim for higher ratings for bilateral hearing loss arises from the initial awards of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The claim was last readjudicated in June 2016. 
Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and post-service treatment records.  Pursuant to the Board remand instructions, VA attempted to obtain records from Associates in Occupational Medicine, but the medical provider did not respond to VA's requests. The Veteran was informed in March 2016 that VA had requested said records from but that it was his responsibility to ensure that VA received such private material.  The Veteran has not identified any available, outstanding records that are relevant to the claim.  Additionally, VA examination reports were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.

Higher Rating

The Veteran contends that he is entitled to a compensable disability rating for hearing loss from August 4, 2011 to June 15, 2015, and a rating higher than 10 percent thereafter.  He reports difficulty understanding conversations, particularly when background noise is present.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results  of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

On VA audio examination in August 2011, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 30, 55, 65 and 65 in the right ear; and in the left ear were 35, 50, 65 and 70.  The puretone threshold average in the right ear was 54 decibels and the average in the left ear was 55 decibels.  Speech discrimination was 84 percent in the right ear and 88 percent in the left ear.

For the right ear, the average pure tone threshold of 54 decibels, along with a speech discrimination percentage of 84 warrants a designation of Roman Numeral II under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 55 decibels, along with a speech percentage of 88 percent warrants a designation of Roman Numeral II under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral II, and the left ear is Roman Numberal II, the appropriate rating is 0 percent under Diagnostic Code 6100.

The record contains an August 2012 private audiogram. The graph was not interpreted, but appears to reflect puretone thresholds between 60 and 70 for both ears at the tested frequencies of 1000, 2000 and 4000 Hertz.  Specifically, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz appear to be 65, 60, and 70 in the right ear; and in the left ear appear to be 60, 70 and 70.  The reported speech discrimination scores did not use the Maryland CNC test but rather used the Northwestern University Auditory Test No. 6 (NU-6) word list.  As such, this audiological evaluation is inadequate for VA rating purposes because the private audiologist did not use the Maryland CNC test for speech discrimination testing as required by VA regulation.  See 38 C.F.R. § 4.85 (a).  In addition, the Board cannot determine the average Puretone threshold because the 3000 Hertz level was not tested.  See 38 C.F.R. § 4.85 (d).

Attempts were made to convert these findings over to the Maryland CNC scale.  However, in June 2016 a VA examiner reported that she was unable to convert the August 2012 findings over to the Maryland CNC scale because the Maryland CNC was a specific discrimination test that uses specific recorded test materials.  

VA treatment notes reflect that on audio consultation in November 2012, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 35, 55, 65 and 70 in the right ear; and in the left ear were 45, 55, 70 and 80.  The puretone threshold average in the right ear was 56 decibels and the average in the left ear was 63 decibels.  

On VA audio examination in May 2014, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 40, 55, 65 and 70 in the right ear; and in the left ear were 40, 50, 60 and 70.  The puretone threshold average in the right ear was 58 decibels and the average in the left ear was 55 decibels.  Speech discrimination was 84 percent bilaterally.

For the right ear, the average pure tone threshold of 58 decibels, along with a speech discrimination percentage of 84 warrants a designation of Roman Numeral III under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 55 decibels, along with a speech percentage of 84 percent warrants a designation of Roman Numeral II under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral III, and the left ear is Roman Numberal II, the appropriate rating is 0 percent under Diagnostic Code 6100.

On VA audio examination in June 2015, Veteran reported that his social life had been negatively impacted by his hearing loss because of the inability to hear the way he would like.  He would become frustrated trying to follow conversation, particularly when background noise was present.  Reportedly, he had not gone on vacation with his spouse for six years because of his hearing problems.  The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 45, 60, 65, and 70 in the right ear; and in the left ear were 45, 55, 70 and 65.  The puretone threshold average in the right ear was 60 decibels and the average in the left ear was 59 decibels.  Speech discrimination was 80 percent bilaterally.

For the right ear, the average pure tone threshold of 60 decibels, along with a speech discrimination percentage of 80 warrants a designation of Roman Numeral IV under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 59 decibels, along with a speech percentage of 80 percent warrants a designation of Roman Numeral IV under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral IV, and the left ear is Roman Numberal IV, the appropriate rating is 10 percent under Diagnostic Code 6100.

Although the severity of the Veteran's hearing loss appears to have fluctuated somewhat during the appeal period, at no time did he have hearing loss that met the criteria for the assignment of a compensable disability rating prior to June 15, 2015, or a rating higher than 10 percent thereafter.   

Additionally, audiological testing throughout the appeal did not show that the pure tone threshold at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, nor that a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, an exceptional pattern of hearing impairment is not shown and 38 C.F.R. § 4.86 is not applicable.

In reaching this finding, the Board has considered the written statements the Veteran submitted in support of his claim.  While the Board has considered this evidence in light of Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his description of difficulties with hearing loss is consistent with the degree of disability addressed by the assigned evaluation.  The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected hearing loss.  However, according to the audiometric test results, as compared to the rating criteria, the Board concludes that a compensable rating for hearing loss is not warranted.

As a final matter, the Veteran does not contend and the record does not suggest that he is unemployable due to his hearing loss.  Accordingly, a claim for a total disability rating based on unemployability due to hearing loss has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In reaching the above conclusion, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

From August 4, 2011 to June 15, 2015, an initial compensable disability evaluation for the service-connected bilateral hearing loss is denied.

Effective June 15, 2015 a rating higher than 10 percent for the service-connected bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


